Citation Nr: 0716653	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a testicle strain.  

2.  Entitlement to service connection for an upper stomach 
condition. 

3.  Entitlement to service connection for joint pain.   

4.  Entitlement to service connection for myopia.   

5.  Entitlement to service connection for an acquired 
psychiatric disorder.    

6.  Entitlement to service connection for a right elbow 
condition.   

7.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.   

8.  Entitlement to an initial disability rating greater than 
10 percent for labyrinthitis with vertigo.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
July 1998.    
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran subsequently 
moved and jurisdiction of his claim was transferred to the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  The veteran currently lives in Florida.  
      
The veteran requested a Travel Board hearing in his March 
2003 substantive appeal.  However, he cancelled the hearing 
scheduled for June 2005, and failed to report for the hearing 
scheduled in September 2006.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).

The veteran submitted additional private medical evidence in 
June 2006.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction.  In any event, the 
evidence submitted does not appear to pertain to any of the 
issues on appeal.  Nonetheless, since this evidence was 
submitted with a waiver of RO consideration the Board accepts 
it for inclusion in the record and consideration by the Board 
at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2006).

The veteran's representative raised the issue of a total 
disability rating based on individual unemployability (TDIU) 
in the May 2007 Informal Hearing Presentation.  The 
representative cited the veteran's prior statement to the 
July 2004 VA examiner that the veteran had not worked in four 
years due to fatigue.  The veteran has a combined service-
connected disability rating of 60 percent, which does not 
meet the current percentage requirements.  Nonetheless, the 
Board construes the statement to the medical examiner as an 
informal claim for TDIU.  The matter is referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a testicle strain, an upper stomach 
condition, or a general joint condition.  

2.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his current myopia is not 
a "disease" or "injury" under the meaning of applicable 
law and regulation for VA purposes.

3.  The veteran has depression and insomnia that are caused 
by his primary alcohol abuse disability.  

4.  The veteran currently has a right elbow condition that is 
linked with treatment for the same condition during military 
service.   

5.  With regard to his service-connected labyrinthitis, there 
is evidence of occasional treatment for dizziness and 
tinnitus, but no evidence of occasional staggering.  Most 
recently, the objective evidence does not even reveal 
labyrinthitis.    

6.  The veteran has level I hearing loss in the left ear.  
The veteran is not service connected for any right ear 
hearing loss.





CONCLUSIONS OF LAW

1.  Service connection for a testicle strain is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for an upper stomach condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for joint pain is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Current myopia was not incurred or aggravated by service, 
and was not subject to a superimposed disease or injury in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2006).

5.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2006).

6.  Service connection for a right elbow condition is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

7.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006); 4.85, Diagnostic Code 6100 
(1998).  

8.  The criteria for an initial disability rating greater 
than 10 percent for labyrinthitis with vertigo have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.87, Diagnostic Code 6204 (2006); 38 C.F.R. § 
4.87a, Diagnostic Code 6204 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regard to his testicle strain claim, service medical 
records (SMRs) document some treatment for a testicle strain 
with tenderness in the early 1990s.  Significantly, however, 
his December 1997 VA retirement examination was negative for 
any testicular condition.  In addition, post-service, the 
veteran underwent a VA examination several months after 
discharge in October 1998.  The examination of the penis, 
testicles, and epididymis was normal, revealing no current 
disability.  Subsequent post-service VA and private treatment 
records were also negative for any testicular condition.  
Thus, absent evidence of a current disability, service 
connection for a testicle strain cannot be granted.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  This claim is 
denied.   

With respect to his upper stomach condition claim, SMRs 
document treatment for acid reflux and complaints of 
indigestion in 1994, 1996, and 1997.  Upon retirement in 
December 1997, the military physician noted a history of 
gastroesophageal reflux disease (GERD).  Post-service, a May 
2000 private examination from Winter Park Memorial Hospital 
disclosed a similar diagnosis of hiatal hernia with 
intermittent reflux.  VA treatment records in 2001 show 
further treatment for acid reflux.  However, subsequent VA 
and private treatment records from September 2001 to present 
are negative for any treatment or diagnosis of acid reflux.  
In fact, a private gastroscopy and biopsy performed in 
September 2001 by "D.S.," M.D., revealed no upper stomach 
pathology, providing more evidence against this claim.  

Absent evidence of complaints or treatment for a current, 
chronic upper stomach condition, service connection cannot be 
granted. Id.  The claim is denied. 

The Board now turns to the veteran's service connection claim 
for joint pain.  Upon retirement in December 1997, the 
veteran reported painful joints.  In this regard, the Board 
emphasizes that the veteran is already service-connected for 
bilateral knee, left shoulder, left elbow, left wrist, 
cervical, lumbar, and left foot disabilities.  In general, 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14.  

Further, to the extent post-service medical records show any 
additional joint pain, service connection is not warranted 
because there is no diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In essence, there is no evidence 
of any current, chronic disability due to joint pain.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Service and 
post-service records provide clear evidence against this 
claim.  Service connection for joint pain is denied.   

Turning to the veteran's myopia claim, under 38 C.F.R. §§ 
3.303(c) and 4.9, congenital or developmental disorders, 
including refractive errors of the eyes, are not "diseases" 
or "injuries" for the purpose of VA disability 
compensation.  Myopia is considered a form of refractive 
error.  See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B, Topic 10.  Actual 
pathology, other than refractive error, is required to 
support impairment of visual acuity. Id.   Service connection 
may be granted for congenital or hereditary diseases, if 
initially manifested in or aggravated by service, but not for 
defects.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990).  

In essence, there is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90.   
 
In this regard, SMRs document that the veteran was diagnosed 
with myopic astigmatism in March 1994.  The veteran was 
prescribed corrective lenses in service to correct his 
impairment in visual acuity.  SMRs are negative for any 
evidence of ocular pathology or a traumatic injury that led 
to the veteran's decreased vision, providing strong evidence 
against the claim.  

Post-service, the veteran underwent a VA eye examination in 
October 1998 and was diagnosed with myopia, fully correctable 
with glasses.  The examiner found there was no evidence of 
any eye disease, and complaints of dizziness were not 
associated with any eye disease or pathology.  In this case, 
there is no evidence of that an eye disability was 
superimposed on his refractive error during service.  
VAOPGCPREC 82-90.  Thus, absent evidence that his current 
myopia is due to in-service trauma or was subject to a 
superimposed disease or injury during service, it is not a 
disability for purposes of VA disability compensation as it 
is congenital or developmental in nature.  38 C.F.R. § 
3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 
(1991).  Service connection for myopia is denied.                

With regard to the veteran's claim for an acquired 
psychiatric disorder, generally service-connected disability 
compensation is precluded for disability that is the result 
of the veteran's willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131.  See also 38 C.F.R. §§ 
3.1(n), 3.301.  However, service-connected disability 
compensation may be awarded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

In this regard, it cautioned that compensation would only 
result where there was clear medical evidence establishing 
that the alcohol or drug abuse disability was caused by a 
veteran's primary service-connected disability. Id.  It also 
determined that the statute does preclude compensation in two 
situations: 1) for primary alcohol abuse disabilities, i.e. 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess; and 2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse. Id.

SMRs document treatment for alcohol abuse with associated 
depression and insomnia in the late 1980s and 1990s, 
providing evidence against this claim.  A February 1997 
treatment record during service discloses that the veteran 
drank nine beers a night for six years straight.  Post-
service, VA psychiatric assessments dated in January 1999 and 
January 2002 note that the veteran is a recovering alcoholic 
and has been treated for anxiety, depression, and an 
adjustment disorder related to family issues and adjustment 
to post-service civilian life, providing more evidence 
against this claim.  He also suffers from occasional panic 
attacks.    

In this case, there is no medical evidence demonstrating that 
the veteran's alcohol abuse and dependence is secondary to 
any service-connected psychiatric disability.  Rather, in a 
VA psychiatry note dated in February 2005, a VA psychiatrist 
opines that the veteran suffers from depression, "most 
likely than not induced by alcohol."  Thus, this evidence 
demonstrates his psychiatric disorder is the result of his 
alcohol dependence, but not vice-versa.  VA treatment records 
from 2002 to 2006 support this conclusion in that they show a 
pattern of temporary improvement in the veteran's depression 
and insomnia, with subsequent deterioration upon relapse into 
alcoholism during which the veteran drinks six to nine beers 
every night.

The applicable law precludes compensation for primary alcohol 
abuse disabilities arising during service from voluntary and 
willful drinking to excess.  Allen, 237 F.3d at 1376.  
Therefore, service connection is not warranted for his 
alcohol dependence or any psychiatric disorder caused by his 
alcohol dependence.    
 
In addition, the veteran's lay opinion, offered without the 
benefit of medical education or training, that any current 
disorders are related to service is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The veteran is competent to describe symptoms he experiences 
related to his disorders, but he is not competent to offer a 
diagnosis or an opinion as to medical etiology. Id.          

With respect to his right elbow claim, SMRs record treatment 
for right elbow pain in January 1992.  The diagnoses included 
right elbow tendonitis and epicondylitis (tennis elbow).  
Subsequent SMRs only disclose treatment for left elbow 
tendonitis, but no further complaints as to his right elbow.  
The veteran is currently service-connected for left elbow 
tendonitis only.  However, post-service, upon examination in 
March 2003, the VA examiner indicated that the veteran 
actually had bilateral epicondylitis (tennis elbow), 
currently worse for the right elbow.  The examiner indicated 
that this condition may have been worsened by post-service 
golfing and fishing.  

Thus, it is possible that some of the veteran's difficulties 
are related to post-service events.  Nonetheless, resolving 
doubt in the veteran's favor, and given that the veteran is 
already service-connected for the left elbow and that SMRs on 
at least one occasion document right elbow epicondylitis, the 
Board finds that the evidence supports service connection for 
a right elbow condition.  38 U.S.C.A. § 5107(b).  The extent 
of this disorder and how much of the veteran's right elbow 
difficulties are related to service is not before the Board 
at this time.
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although both the veteran's left ear hearing loss and 
labyrinthitis disabilities on appeal are effective from 
August 1, 1998, 38 C.F.R. § 4.1 provides that, in evaluating 
a disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider clinical service records prior to this date, to the 
extent that they are found to shed additional light on the 
veteran's disability picture as it relates to the rating 
period on appeal. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
6100.  38 C.F.R. § 4.85.  Relevant laws and regulations 
stipulate that evaluations of defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity.  Hearing impairment is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels (which, in turn, 
are measured by puretone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
I to XI.  Tables VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.  

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the nonservice-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).  In this respect, because 
the right ear is not service connected, it is assigned a 
Roman numeral value of I (in any event, service and post-
service testing of the right ear would indicate a similar, if 
not identical, finding).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment and diseases of the ear, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999) (codified at 
38 C.F.R. pt. 4).  If a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, prior 
to June 10, 1999, the Board may apply only the previous 
version of the rating criteria.  As of June 10, 1999, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its February 2003 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In any event, after careful review of 
the regulations in question, the Board finds that the changes 
are not significant to this particular veteran's claims for 
hearing loss and labyrinthitis and that the amended 
regulations are not more favorable to the veteran than the 
previous ones.

With regard to his left ear hearing loss increased rating 
claim, the veteran failed to report without any good cause to 
his scheduled VA audiology examinations in November 2005 and 
February 2006.  A review of the record indicates that the 
veteran was provided notice of these examinations, yet the 
claims folder does not contain a response or explanation from 
the veteran for his failure to appear.  The veteran also has 
a history of failing to report to earlier VA examinations.  
When the veteran does not appear for a scheduled examination 
in conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record, which the Board will do in this case.  38 C.F.R. § 
3.655(b).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an initial compensable 
rating for left ear hearing loss, the veteran was afforded a 
VA audiology examination after discharge from service in 
October 1998.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
10
50
70

Average pure tone decibel loss was 35 in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The results were interpreted as 
showing mid and high frequency neurosensoral hearing loss in 
the left ear.  It was noted that the veteran wore a hearing 
aid for the left ear.  

The veteran underwent further VA audiological testing later 
in October 1998.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
5
50
70

Average pure tone decibel loss was 34 in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear. 

In this case, applying the results of post-service VA 
audiology tests to Table VI yields a Roman numeral value of I 
for the left ear.  As discussed above, because the right ear 
is not service connected, it is assigned a Roman numeral 
value of I (post-service testing of this ear would indicate a 
similar, if not identical, finding).  The Board notes that 
post-service findings are consistent with audiological test 
results shown in service.  Applying these values to Table 
VII, the Board finds that the veteran's left ear hearing loss 
is evaluated as zero percent disabling.  Simply stated, the 
results do not provide a basis to grant an initial 
compensable disability rating in the left ear.   

The Board now turns to the veteran's service-connected 
labyrinthitis disability.  Historically, SMRs show treatment 
for labyrinthitis with associated tinnitus and vertigo.  

Under the previous version of the rating criteria, Diagnostic 
Code 6204 is designated as chronic labyrinthitis.  38 C.F.R. 
§ 4.87a (1998).  A 10 percent rating is assigned for moderate 
disability, manifested by tinnitus and occasional dizziness.  
A maximum schedular rating of 30 percent is in order for 
severe disability, manifested by tinnitus, dizziness, and 
occasional staggering.  

Under the amended version of the rating criteria, Diagnostic 
Code 6204 is designated as peripheral vestibular disorders.  
38 C.F.R. § 4.87 (2006).  A 10 percent rating is warranted 
for occasional dizziness.  A maximum schedular evaluation of 
30 percent is assigned for dizziness and occasional 
staggering.  The Note to Diagnostic Code 6204 states that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  

The evidence does not warrant a higher rating beyond 10 
percent.  Specifically, VA treatment records from 1998 to 
2006 reflect some complaints of tinnitus, vertigo, and at 
times, a spinning sensation.  However, these symptoms appear 
intermittent in nature.  The Board emphasizes that the 
veteran is already separately service-connected for tinnitus 
at the maximum 10 percent for that particular diagnostic 
code.  

Notably, in post-service private and VA treatment records, 
there is no evidence of staggering, which is required for a 
higher rating.  Most importantly, the veteran underwent a VA 
disequilibrium examination in January 2006.  The examiner 
found no evidence of active ear pathology, labyrinthitis, or 
any irregular positional testing despite the veteran's 
subjective complaints.  In this regard, the most recent 
medical evidence of record does not clearly support the 
current 10 percent evaluation.  The Board emphasizes that 
any current vertigo symptoms the veteran experiences must 
relate to a service-connected condition, as opposed to 
possible nonservice-connected causes.   

Overall, the Board must find that post-service medical 
records provide evidence against an increased rating for 
labyrinthitis.  The Board adds that it does not find that the 
veteran's labyrinthitis or left ear hearing loss disabilities 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's service-connected 
labyrinthitis with vertigo under either the previous or the 
amended regulations.  38 C.F.R. § 4.3.
      
Finally, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the disabilities on appeal in order to 
justify a referral of the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated November 2002, April 
2003, and March 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate both the service 
connection and increased initial rating claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to the first element of notice, additional April 
2006 and August 2006 correspondence from the RO further 
advised the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Board observes that the adverse determination on appeal 
was issued in April 1999, prior to the enactment of the VCAA, 
such that providing VCAA notice prior to the original rating 
decision was impossible.  Pelegrini, 18 Vet. App. at 120.  

Nonetheless, most recently, in Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for all four elements of VCAA notice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and lay statements showing actual knowledge of the evidence 
required for his claims.  He also requested VA examinations 
on several occasions and scheduled Board hearings to which he 
did not appear.  In addition, the actual VCAA notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, even though 
the VA, under Sanders, may have erred by relying on various 
post-decisional documents to conclude that adequate VCAA 
notice has been provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006)     

With respect to the duty to assist, the RO has secured SMRs, 
several VA examinations, VA treatment records, and private 
medical records as identified and authorized by the veteran.  
Neither the veteran nor his representative has stated that 
any additional evidence remains outstanding.  

The Board notes that no medical opinion has been obtained 
with respect to the veteran's service connection claims.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no competent evidence of a current testicle 
strain, an upper stomach condition, or a general joint 
condition.  The veteran's current myopia is not a "disease" 
or "injury" under the meaning of applicable law and 
regulation for VA purposes.  Finally, medical evidence 
indicates that his depression is secondary to his primary 
alcohol abuse disability, precluding service connection by 
law.  

As to the increased rating claim for left ear hearing loss, 
the veteran was scheduled for VA examinations in November 
2005 and February 2006 for which he failed to report.  As 
noted above, the provisions of 38 C.F.R. § 3.655 require that 
the Board proceed with the adjudication of the issue on the 
available record.  The Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a testicle strain is denied.  

Service connection for an upper stomach condition is denied.  

Service connection for joint pain is denied.    

Service connection for myopia is denied.     

Service connection for an acquired psychiatric disorder is 
denied.      

Service connection for a right elbow condition is granted.       

An initial compensable disability rating for left ear hearing 
loss is denied.     

An initial disability rating greater than 10 percent for 
labyrinthitis is denied.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


